DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2021 has been entered.
Applicant has previously elected Embodiment II (Figures 9-11B) without traverse.  Claims 1, 4, 6-7, 21-22, 24-37 are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, "a tensioning member operably connected to a horizontal stiffening support of the plurality of horizontal stiffening supports, wherein the tensioning member comprises a strap" as recited in claim 21, "the upper further comprising a plurality of channels formed between the first layer and the second layer, wherein each of the plurality of vertical stiffening supports extend along vertical channels in the upper and each of the plurality of horizontal stiffening supports extend along horizontal channels in the upper" as recited in claim 34, "a semi-rigid support framework positioned in channels arranged between the first layer and the second layer, the semi-rigid support framework comprising: a vertical stiffening supports extending upward from the sole, across the ankle region and to the upper foot region, and a plurality of horizontal stiffening supports integrated with the plurality of horizontal stiffening supports at intersections" as recited in claim 35, "wherein the plurality of vertical stiffening supports are positioned in vertical channels formed between the first layer and the second layer, wherein the plurality of horizontal stiffening supports are positioned in horizontal channels formed between the first layer and the second layer, and wherein the plurality of vertical stiffening supports and the plurality of horizontal stiffening supports form a grid structure" as recited in claim 37, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that Figs. 9-10B and Figs. 11A-11B are laid out as different embodiments in the original disclosure; Figs. 9-10B fail to show any channel and Figs. 11A-11B fail to show horizontal support members and any vertical channel.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 08/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: "As shown in FIGS. 11A and 11B, the channels are included in various regions of the cleat, including the upper foot region, and may extend across a lateral side to a medial side of the upper".  It is noted that Figs. 11A and 11B only depict a medial side view and a lateral side view of the footwear respectively; and the drawings fail to show the channels extending across a lateral side to a medial side of the upper.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 21, there is no antecedent basis in the specification for "wherein the tensioning member comprises a strap formed from elastic material, inelastic material, or both";
In claim 22, there is no antecedent basis in the specification for "wherein one or more of the plurality of tensioning members is moveably housed within its associated channel during tightening of the upper on the foot ";
In claim 24, there is no antecedent basis in the specification for "the article of footwear further comprising a lacing system positioned on the upper, wherein the lacing system is configured to tighten the upper on the foot and draw the tensioning members inwardly toward the lacing system";
In claim 25, there is no antecedent basis in the specification for "wherein a first channel of the plurality of channels extends along a lateral side of the upper and a second channel of the plurality of channels extends along a medial side of the upper";
In claim 34, there is no antecedent basis in the specification for "wherein the plurality of vertical stiffening supports and the plurality of horizontal stiffening supports form a semi-rigid grid structure, the upper further comprising a plurality of channels formed between the first layer and the second layer, wherein each of the plurality of vertical stiffening supports extend along vertical channels in the upper and each of the plurality of horizontal stiffening supports extend along horizontal channels in the upper";
In claim 35, there is no antecedent basis in the specification for "a semi-rigid support framework positioned in channels arranged between the first layer and the second layer, the semi-rigid support framework comprising: a plurality of vertical stiffening supports extending upward from the sole, across the ankle region and to the upper foot region, and a plurality of horizontal stiffening supports integrated with the plurality of horizontal stiffening supports at intersections";
In claim 36, there is no antecedent basis in the specification for "a lacing system positioned on the upper and configured to tighten the upper on the human foot, wherein the plurality of horizontal stiffening supports are coupled to the lacing system, and wherein the lacing system is configured to move the horizontal stiffening supports in the channels when the lacing system tightens the upper on the human foot";
In claim 37, there is no antecedent basis in the specification for "wherein the support framework is a semi-rigid support framework comprised of a thermoplastic material, wherein the plurality of vertical stiffening supports are positioned in vertical channels formed between the first layer and the second layer, wherein the plurality of horizontal stiffening supports are positioned in horizontal channels formed between the first layer and the second layer, and wherein the plurality of vertical stiffening supports and the plurality of horizontal stiffening supports form a grid structure".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 34, the configuration of vertical stiffening supports and horizontal stiffening supports are described in paras. 0067-0070 in the original disclosure and depicted in Figs. 9-10B.  However, the original disclosure fails to set forth "wherein the plurality of vertical stiffening supports and the plurality of horizontal stiffening supports form a semi-rigid grid structure, the upper further comprising a plurality of channels formed between the first layer and the second layer, wherein each of the plurality of vertical stiffening supports extend along vertical channels in the upper and each of the plurality of horizontal stiffening supports extend along horizontal channels in the upper".   It is noted that Figs. 9-10B and Figs. 11A-11B are laid out in the original disclosure as two different embodiments which comprising divergent subject matter.  It is further noted that claiming subject matter across different embodiments are impermissible unless clearly stated in the original disclosure.  Further, neither the original specification nor the original drawings sets forth "vertical channels" and "wherein each of the plurality of vertical stiffening supports extend along vertical channels".  Therefore claiming the above limitations must be cancelled from the claim since the claim appears to be new matter.
	Regarding claim 35, the original disclosure fails to set forth "a semi-rigid support framework positioned in channels arranged between the first layer and the second layer, the semi-rigid support framework comprising: a plurality of vertical stiffening supports extending upward from the sole, across the ankle region and to the upper foot region, and a plurality of horizontal stiffening supports integrated with the plurality of horizontal stiffening supports at intersections".  It is noted that Figs. 9-10B and Figs. 11A-11B are laid out in the original disclosure as two different embodiments which comprising divergent subject matter.  It is further noted that claiming subject matter across different embodiments are impermissible unless clearly stated in the original disclosure.  Therefore claiming the above limitations must be cancelled from the claim since the claim appears to be new matter.
	Regarding claim 37, the original disclosure fails to set forth "wherein the support framework is a semi-rigid support framework comprised of a thermoplastic material, wherein the plurality of vertical stiffening supports are positioned in vertical channels formed between the first layer and the second layer, wherein the plurality of horizontal stiffening supports are positioned in horizontal channels formed between the first layer and the second layer, and wherein the plurality of vertical stiffening supports and the plurality of horizontal stiffening supports form a grid structure".  It is noted that Figs. 9-10B and Figs. 11A-11B are laid out in the original disclosure as two different embodiments which comprising divergent subject matter.  It is further noted that claiming subject matter across different embodiments are impermissible unless clearly stated in the original disclosure.  Further, neither the original specification nor the original drawings sets forth "vertical channels" and "wherein each of the plurality of vertical stiffening supports extend along vertical channels".  Therefore claiming the above limitations must be cancelled from the claim since the claim appears to be new matter.
	Claims 36-37 each depend from claim 35 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 27 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 27 recites the limitation "the tensioning member".  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 22 has set forth a plurality of tensioning members.  It is unclear which tensioning member Applicant is referring to.  For examination purposes, examiner has interpreted "the tensioning member" as one of the plurality of tensioning members.
Claim 35 recites the limitation "a plurality of horizontal stiffening supports integrated with the plurality of horizontal stiffening supports at intersections", which renders the claim indefinite.  It is unclear how a plurality of horizontal stiffening supports can be integrated with themselves at intersections.  For examination purposes, the limitation has been construed to be "a plurality of horizontal stiffening supports integrated with the plurality of vertical stiffening supports at intersections".
	Claims 36-37 each depend from claim 35 and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (US 2007/0180730 A1).
Regarding claim 1, Greene discloses an article of footwear (article of footwear 1; figs. 1-3; para. 0049) comprising: 
a sole (sole 30; fig. 1; para. 0049); 
an upper (upper 20; figs. 1-3; para. 0049) coupled to the sole (figs. 1-3), the upper defining a foot cavity configured to receive a human foot (figs. 1-3; paras. 0049-0050), the upper further defining an ankle region (adjacent to ankle opening 26; fig. 3; paras. 0049-0050), a heel region (in heel region 13; figs. 1-3; paras. 0049-0050) below the ankle region (figs. 1-3), a midfoot region (in midfoot region 12; figs. 1-3; paras. 0049-0050) forward the heel region (figs. 1-3), and a forefoot region (in forefoot region 11; figs. 1-3; para. 0049; paras. 0049-0050) forward the midfoot region (figs. 1-3), wherein the upper comprises: 
a first layer (an outer layer; para. 0068), 
a second layer (an inner layer; para. 0068) and 
a support framework (matrix layer 40; paras. 0053, 0068) formed of thermoplastic polyurethane (para. 0053) and positioned between the first layer and the second layer (matrix layer 40 is an intermediate layer; para. 0068), the support framework comprising: 
a plurality of vertical stiffening supports (formed by vertical segments 41; see annotated fig. 1; para. 0053) extending upward from the sole (see annotated fig. 1; para. 0053), across the ankle region and towards a top of the article of footwear (see annotated fig. 1; para. 0053), and 
a plurality of horizontal stiffening supports (formed by substantially horizontal segments 41; see annotated fig. 1; para. 0053), wherein at least one horizontal stiffening support of the plurality of horizontal stiffening supports intersects each of the plurality of vertical stiffening supports (fig. 1; para. 0053); and 
a lacing system (lace system formed by lace 25, loops 45 and cord 27; fig. 3; paras. 0050, 0056) positioned on the upper (para. 0056).  
Regarding claim 4, Greene discloses the article of footwear of claim 1, and Greene further discloses wherein the at least one horizontal stiffening support of the plurality of horizontal stiffening supports is integrated with each vertical stiffening support of the plurality of vertical stiffening supports (matrix layer 40 formed by injection molding; figs. 1-3; para. 0053).
Regarding claim 6, Greene discloses the article of footwear of claim 1, and Greene further discloses wherein a width of one or more of the plurality of vertical stiffening supports tapers along its length (wider at edge 44a which is adjacent to sole structure, and tapering toward edge 44b which defines an ankle opening; figs. 1, 5; paras. 0056, 0069).
Regarding claim 21, Greene discloses the article of footwear of claim 1, and further discloses wherein the article of footwear further comprising a tensioning member (lace 25; fig. 3; paras. 0050, 0056) operably connected to a horizontal stiffening support of the plurality of horizontal stiffening supports (indirectly connected via loops 45; see fig. 3 and annotated fig. 1; paras. 0050, 0056), wherein the tensioning member comprises a strap formed from elastic material, inelastic material, or both (a lace is a strap formed from elastic material, inelastic material, or both).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730 A1).
 Regarding claim 7, Greene discloses the article of footwear of claim 1, but does not explicitly disclose wherein each of the first layer of the upper and the second layer of the upper is an elastic material that comprises elastane or elastic fibers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the first layer and the second layer of the upper to be an elastic material that comprises elastane or elastic fibers, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730 A1) in view of Meschter (US 2010/0018075 A1).
Regarding claim 34, Greene discloses the article of footwear of claim 4, and Greene further discloses wherein the plurality of vertical stiffening supports and the plurality of horizontal stiffening supports form a semi-rigid grid structure (figs. 1-3; para. 0053).
Greene does not explicitly disclose wherein the upper further comprising a plurality of channels formed between the first layer and the second layer, wherein each of the plurality of vertical stiffening supports extend along vertical channels in the upper and each of the plurality of horizontal stiffening supports extend along horizontal channels in the upper.  However, Meschter discloses an article of footwear (footwear 10; figs. 1-4; para. 0028; claim 9) comprising an upper (upper 30; fig. 1; para. 0028), the upper comprising a support framework (formed by reinforcing threads 42; figs. 1, 6, 13; paras. 0035, 0090) positioned between a first layer and a second layer (between base layer 81 and cover layer 84; fig. 14; para. 0090; claim 13), the support framework comprising a plurality of vertical stiffening supports (a thread group 44d comprising reinforcing threads 42; see fig. 6 and annotated fig. 1; paras. 0035, 0039, 0054) and a plurality of horizontal stiffening supports (a thread group 44c comprising reinforcing threads 42 extending from the heel region to lace apertures 33; see fig. 6 and annotated fig. 1; paras. 0035, 0039), wherein the upper further comprising a plurality of channels (channels formed between layer 81 and layer 84 to accommodate threads 42 with thread sections 82; see fig. 14; paras. 0090, 0098) formed between a first layer and a second layer (first layer 84 and second layer 81; fig. 14; para. 0090), wherein each of the plurality of vertical stiffening supports (thread group 44d comprising reinforcing threads 42; see fig. 6 and annotated fig. 1) extend along vertical channels (vertical channels corresponding to extending directions of reinforcing threads 42 in thread group 44d; see fig. 6 and annotated fig. 1) in the upper and each of the plurality of horizontal stiffening supports (thread group 44c comprising reinforcing threads 42; fig. 6 and annotated fig. 1) extend along horizontal channels (horizontal channels corresponding to extending directions of reinforcing threads 42 in thread group 44c; see fig. 6 and annotated fig. 1) in the upper.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the laminating structure of the upper as disclosed by Greene, with wherein the upper further comprising a plurality of channels formed between the first layer and the second layer, wherein each of the plurality of vertical stiffening supports extend along vertical channels in the upper and each of the plurality of horizontal stiffening supports extend along horizontal channels in the upper, as taught by Meschter, in order to tightly bond different layers throughout the upper structure without looseness thereby providing an integrated upper with sufficient support to a wearer's ankle.
Regarding claim 35, Greene discloses an article of footwear (article of footwear 1; figs. 1-3; para. 0049) comprising: 
a sole (sole 30; fig. 1; para. 0049); 
an upper (upper 20; figs. 1-3; para. 0049) coupled to the sole (figs. 1-3), the upper defining a foot cavity configured to receive a human foot (figs. 1-3; paras. 0049-0050), the upper further defining an ankle region (adjacent to ankle opening 26; fig. 3; paras. 0049-0050), a heel region (in heel region 13; figs. 1-3; paras. 0049-0050) below the ankle region (figs. 1-3),
wherein the upper comprises: 
a first layer (an outer layer; para. 0068), 
a second layer (an inner layer; para. 0068) and 
a semi-rigid support framework (matrix layer 40 formed by molding a thermoplastic polyurethane material; paras. 0053, 0068) positioned between the first layer and the second layer (matrix layer 40 is an intermediate layer; para. 0068), the semi-rigid support framework comprising: 
a plurality of vertical stiffening supports (formed by vertical segments 41; see annotated fig. 1; para. 0053) extending upward from the sole (see annotated fig. 1; para. 0053), across the ankle region and to a top edge of the article of footwear (see annotated fig. 1; para. 0053), and 
a plurality of horizontal stiffening supports (formed by substantially horizontal segments 41; see annotated fig. 1; para. 0053) integrated with the plurality of horizontal stiffening supports at intersections (see annotated fig. 1; para. 0053).  
Greene does not explicitly disclose in Figs. 1-3 wherein the upper defining an upper foot region above the ankle region.  However, Greene does disclose the article of footwear can be alternatively a boot (para. 0029).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear of Figs. 1-3 as disclosed by Greene, to be a boot comprising an upper foot region above the ankle region, in order to apply the disclosed structure features of the upper to other types of footwear with a leg portion above an ankle region. This modification involves only routine skill in the art.  When the article of footwear is a boot, the plurality of vertical stiffening supports would extend across the ankle region to the upper foot region.
Greene does not explicitly disclose wherein the semi-rigid support framework positioned in channels arranged between the first layer and the second layer.  However, Meschter discloses an article of footwear (footwear 10; figs. 1-4; para. 0028; claim 9) comprising an upper (upper 30; fig. 1; para. 0028), the upper comprising a support framework (formed by reinforcing threads 42; figs. 1, 6, 13; paras. 0035, 0090) positioned between a first layer and a second layer (between base layer 81 and cover layer 84; fig. 14; para. 0090; claim 13), wherein the upper further comprising a plurality of channels (channels formed between layer 81 and layer 84 to accommodate threads 42 with thread sections 82; see fig. 14; paras. 0090, 0098) formed between a first layer and a second layer (first layer 84 and second layer 81; fig. 14; para. 0090), wherein the semi-rigid support framework positioned in the plurality of channels (threads 42 with thread sections 82 are enclosed in the channels; see fig. 14; paras. 0090, 0098).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the laminating structure of the upper as disclosed by Greene, with wherein the semi-rigid support framework positioned in channels arranged between the first layer and the second layer, as taught by Meschter, in order to tightly bond different layers throughout the upper structure without looseness thereby providing an integrated upper with sufficient support to a wearer's ankle.
Regarding claim 36, Greene and Meschter, in combination, disclose the article of footwear of claim 35, and Greene further discloses further comprising a lacing system (lace system formed by lace 25, loops 45 and cord 27; fig. 3; paras. 0050, 0056) positioned on the upper and configured to tighten the upper on the human foot (fig. 3; paras. 0050, 0056), wherein the plurality of horizontal stiffening supports are coupled to the lacing system (indirectly connected via loops 45; see fig. 3 and annotated fig. 1; paras. 0050, 0056), and wherein the lacing system is configured to move the horizontal stiffening supports when the lacing system tightens the upper on the human foot (see figs. 1-3).  As previously addressed, the horizontal stiffening supports are positioned in the channels.
Regarding claim 37, Greene and Meschter, in combination, disclose the article of footwear of claim 35, and Greene further discloses wherein the support framework is a semi-rigid support framework comprised of a thermoplastic material (matrix layer 40 formed by molding a thermoplastic polyurethane material; paras. 0053, 0068), and wherein the plurality of vertical stiffening supports and the plurality of horizontal stiffening supports form a grid structure (figs. 1-3; para. 0053).
Greene does not explicitly disclose wherein the plurality of vertical stiffening supports are positioned in vertical channels formed between the first layer and the second layer, wherein the plurality of horizontal stiffening supports are positioned in horizontal channels formed between the first layer and the second layer.  However, Meschter teaches wherein the plurality of vertical stiffening supports (thread group 44d comprising reinforcing threads 42; see fig. 6 and annotated fig. 1) are positioned in vertical channels (vertical channels corresponding to extending directions of reinforcing threads 42 in thread group 44d; see fig. 6 and annotated fig. 1) formed between the first layer and the second layer, wherein the plurality of horizontal stiffening supports (thread group 44c comprising reinforcing threads 42; fig. 6 and annotated fig. 1) are positioned in horizontal channels (horizontal channels corresponding to extending directions of reinforcing threads 42 in thread group 44c; see fig. 6 and annotated fig. 1) formed between the first layer and the second layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the laminating structure of the upper as disclosed by Greene, with wherein the plurality of vertical stiffening supports are positioned in vertical channels formed between the first layer and the second layer, wherein the plurality of horizontal stiffening supports are positioned in horizontal channels formed between the first layer and the second layer, as taught by Meschter, in order to tightly bond different layers throughout the upper structure without looseness thereby providing an integrated upper with sufficient support to a wearer's ankle.
Claims 22 and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Csorba (US 2004/0181972 A1).
Regarding claim 22, Csorba discloses an article of footwear (fig. 1; para. 0028) comprising: 
a sole (sole 12; fig. 3; para. 0031); and 
an upper (figs. 1, 3; para. 0029) coupled to the sole (figs. 1, 3), the upper having a forefoot region (see fig. 1), a midfoot region rearward of the forward region (see fig. 1), a heel region rearward of the midfoot region (see fig. 1), an ankle region above the heel region (see fig. 1), wherein the upper further comprises: 
a plurality of individual channels (channels 13; figs. 1, 4; paras. 0029, 0032), each channel of the plurality of channels comprising a first layer (a fabric channel layer; fig. 1; paras. 0029, 0075) stitched to a second layer (inner layer 8; fig. 1; paras. 0029, 0075), and 
a plurality of tensioning members (girth lace sections 1; fig. 1; para. 0029), each tensioning member housed within an associated channel (each girth lace section 1 located in a girth tube 3 and each girth tube passed a channel 13; fig. 1; paras. 0029, 0031), the channel operable to guide the tensioning member during tightening of the upper on a foot (fig. 1; para. 0029), wherein one or more of the plurality of tensioning members is moveably housed within its associated channel during tightening of the upper on the foot (figs. 1, 4, 36; paras. 0068, 0075, 0078).
Csorba does not disclose in Fig. 1 that the upper having an upper foot region above the ankle region.  However, Csorba does disclose that the article of footwear may be a high shoe such as a boot (para. 0069).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear of Fig. 1 as disclosed by Csorba, to be a boot comprising an upper foot region above the ankle region, in order to apply the disclosed structure features of the upper to other types of footwear with a leg portion above an ankle region. This modification involves only routine skill in the art. 
Regarding claim 24, Csorba discloses the article of footwear of claim 22, and further discloses, the article of footwear further comprising a lacing system (upper lace 7; fig. 1; para. 0029) positioned on the upper, wherein the lacing system is configured to tighten the upper on the foot and draw the tensioning members inwardly toward the lacing system (fig. 1; para. 0029).
Csorba does not explicitly disclose wherein the plurality of channels is located within the upper foot region of the upper.  However, it has been a common practice to extend a lacing system to an upper foot region of the upper when the article of footwear is a boot.  Csorba also teaches wherein loops of pairs of the girth laces sticking out of the girth tubes serve as the eyelets, through which the upper lace is wound (fig. 1; para. 0029).  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have configured the channel system of Csorba, with wherein a plurality of channels is located within the upper foot region of the upper, in order to effectively tighten the article of footwear by interacting the lace with girth tubes located in the channels, and also provide sufficient support to a wearer's ankle.  Such a configuration would yield predictable results.
Regarding claim 25, Csorba discloses the article of footwear of claim 24, and further discloses wherein a first channel of the plurality of channels extends along a lateral side of the upper (figs. 1, 3-4) and a second channel of the plurality of channels extends along a medial side of the upper (figs. 1, 3-4).  
Regarding claim 26, Csorba discloses the article of footwear of claim 22, and further discloses wherein the sole is a cleated sole (the article of footwear can be a cleat; para. 0069) and wherein the plurality of channels is located within the midfoot region of the upper (see fig. 1), extending upward from the cleated sole (see fig. 1).
Regarding claim 27, Csorba discloses the article of footwear of claim 22, and further discloses wherein the tensioning member comprises an inelastic fabric band (leather band; para. 0107).
Regarding claim 28, Csorba discloses the article of footwear of claim 22, and further discloses wherein the article of footwear further comprising a stiffening support (girth tube 3; figs. 1, 4; para. 0029) positioned within a channel of the plurality of channels (figs. 1, 4; para. 0029).
Regarding claim 29, Csorba discloses the article of footwear of claim 22, and further discloses wherein the first layer comprises fabric (the channel layer is made of fabric; para. 0075).
Csorba does not explicitly disclose wherein the second layer comprises fabric. However, as Csorba discloses that the article is a boot and the fabric channel layer is sewn to the second layer, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have selected the material of the second layer, with wherein the second layer comprises fabric, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 30, Csorba discloses the article of footwear of claim 22, and further discloses wherein the plurality of channels (channels 13; figs. 1, 4) are arranged in spaced relation along the second layer (see figs. 1, 4).  
Regarding claim 31, Csorba discloses the article of footwear of claim 30, and Meschter further discloses wherein: the second layer (inner layer 8; fig. 1) forms an inner layer of the upper (inner layer 8; fig. 1; paras. 0029, 0075); and the upper further comprises an outer shell (outer layer 9; fig. 2; paras. 0030, 0079) forming an exterior of the upper (fig. 2; paras. 0030, 0079).
Regarding claim 32, Csorba discloses the article of footwear of claim 31, and further discloses wherein the sole is a cleated sole (the article of footwear can be a cleat; para. 0069).
Regarding claim 33, Csorba discloses the article of footwear of claim 23, and further discloses wherein the tensioning member (girth lace sections 1; fig. 1; para. 0029) comprises a strap formed from elastic material, inelastic material, or both (a strap made of elastic material, inelastic material, or both; para. 0107).

    PNG
    media_image1.png
    716
    1079
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 2007/0180730 A1




Response to Arguments
Applicant's arguments with respect to the amended claims 1, 4, 6-7, 21-22, 24-37 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732